DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claims 20-21 are objected under 37 CFR 1.75 as being a substantial duplicate of claim 17-18, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Amendment

Claims 1, 3, 9, 11-15, 17-18, 20-21, and 23-24 have been amended. Claims 1-24 are currently pending. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner notes the applicant’s requests that the rejections be held in abeyance response. However, “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.” (MPEP 804)

See Detailed Rejection Below. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-9, and 12-24 of U.S. Patent No. 10740271. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant claims is anticipated by the corresponding claims in the reference application.

As per Claims 1-24
Instant Application 
14/670,821 (US Patent 10740271)
Examiner’s note
Claim 1: A connecting apparatus comprising: N interconnection units; M line processing units; and X switch processing units, 

Claim 1: A connecting apparatus comprising: N interconnection units; M line processing units; and X switch processing units, 
US Patent 10740271 teaches a connecting apparatus with interconnection units, line processing units, and switching processing units wherein there are more switch processing units than interconnection units, which the Instant Application also teaches. 

While the Instant Application teaches wherein the interconnection units are coupled to at least one switching processing unit and wherein each switch processing unit is coupled to at least one interconnection unit and each line processing unit is directly coupled to exactly one interconnection unit, US Patent 10740271 teaches wherein the interconnection units are coupled to exactly one switching processing unit and wherein each switch processing unit is coupled to exactly one interconnection unit and wherein each line processing unit is directly coupled with each interconnection unit (See Highlighted Portions Below). 

The differences are obvious because US Patent 10740271 teaches more than the Instant Application claimed (i.e. exactly one will read upon at least one AND each line processing unit being directly coupled to each interconnection unit, respectively, will broadly read on each line processing unit being directly coupled to exactly one interconnection unit) and thus teaches all of the elements of claim 1. 
wherein each of the N interconnection units is connected to at least one switch processing unit of the X switching processing units
wherein each of the N interconnection units is entirely spatially separated from each of the remaining ones of the N interconnection units, wherein the M line processing units and the X switch processing units are disposed on the same side of the N interconnection units, wherein each interconnection unit is connected to and physically contacts exactly one corresponding switch processing unit, 

wherein at least one of the X switch processing units is connected to an interconnection unit of the N interconnection units, 
wherein each interconnection unit is disposed entirely in a plane parallel to the respective exactly one corresponding switch processing unit, wherein each of the X switch processing units is connected to and physically contacts exactly one corresponding interconnection unit, 

wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units, 
wherein each of the M line processing units is directly attached to each of the N interconnection units, 

and wherein M is a positive integer indicating the number of line processing units and is greater than one, 
and wherein M is a positive integer indicating the number of line processing units and is greater than one, 

N is a positive integer indicating the number of interconnection units, and X is a positive integer indicating the number of switch processing units, X being greater than or equal to N.
N is a positive integer indicating the number of interconnection units and is greater than one, and X is greater than or equal to N indicating the number of switch processing units and is greater than one.

Claim 2 
Claim 2
See US Patent 10740271 & Instant Application for reference, and below. 
Claim 3
Claim 2

Claim 4
Claim 5

Claim 5
Claim 7

Claim 6
Claim 6

Claim 7
Claim 6

Claim 8
Claim 17

Claim 9
Claim 22

Claim 10
Claim 21

Claim 11
Claim 1 + 15
Claims 1 + 15 of US Patent 10740271 teaches Claim 11 of Instant Application.  See Below. 
Claim 12
Claim 1

Claim 13
Claim 2

Claim 14
Claim 2

Claim 15
Claim 5

Claim 16
Claim 7

Claim 17
Claim 6

Claim 18
Claim 6

Claim 19
Claim 15

Claim 20
Claim 6

Claim 21
Claim 6

Claim 22
Claim 17

Claim 23
Claim 22

Claim 24
Claim 21



Furthermore, claims 11 and 12 of Instant Application are similar to claim 1 of Instant Application and are rejected for the same reasons as seen above. Dependent claims 2-10 and 13-24 are read upon by claims 1-2, 5-9, and 12-24 of US Patent 10740271.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-7, 10-15, 17-21, and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oelke (US 7,406,038).

Regarding claim 1, Oelke teaches a connecting apparatus (Fig. 3, System; Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards) comprising: N interconnection units (Fig. 3, One Backplane); M line processing units (Fig. 3, 310, Line Processing Unit); and X switch processing units (Fig. 3, 301-302; Col. 10, Lines 55-56, Each switch fabric card provides two switch fabric chips 301 and 302 which can be configured in different modes), wherein each of the N interconnection units is connected to at least one switch processing unit of the X switch processing units (Fig. 3, Backplane coupled to Switch Chips via 16 Ports; Col. 10, Lines 59-62, the chip provides two independent 32-port switches and in a third mode it provides four independent 16-port switches), wherein at least one of the X switch processing units is connected to an interconnection unit of the N interconnection units (Fig. 3, Chip 301 coupled to Backplane), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units (Fig. 3, Line Cards Coupled to Backplane; Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 3, Multiple Line Cards; Col. 10, Lines 46-48, Col. 10, Lines 42-45, Each line card 310 comprises, for example, 10 ingress and egress ports 311 coupling external application or I/O subsystems through optical or electrical connections 315), N is a positive integer indicating the number of interconnection units (Fig. 3, One Backplane), and X is a positive integer indicating the number of switch processing units, X being greater than or equal to N (Fig. 3, Switch chips are greater in number than backplane).

Regarding claim 2, Oelke teaches the connecting apparatus of claim 1. Oelke further teaches wherein one of the N interconnection units is detachably connected to one of the X switch processing unit (Col. 10, Lines 65-67, With three switch fabric cards 300 implemented, a total of 24 16-port switches are available. Thus, every link of each line card 310 can be coupled with one link of the 24 16-port switches provided by the three fabric switch cards 300. If less switch fabric cards are implemented the respective ports remain unconnected; i.e. cards can be removed or added).

Regarding claim 3, Oelke teaches the connecting apparatus of claim 1. Oelke further teaches wherein one of the N interconnection units is detachably connected to one of the M line processing units (Col. 9, Lines 55-58, if the necessary bandwidth is less than the maximum bandwidth, for example, when only a subset of line cards are installed, only one or two switch fabric cards can be implemented).  

Regarding claim 4, Oelke teaches the connecting apparatus of claim 1. Oelke further teaches wherein one of the N interconnection units comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Fig. 3, System; Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards).

Regarding claim 6, Oelke teaches the connecting apparatus of claim 1. Oelke further teaches wherein one of the N interconnection units is connected to one of the X switch processing unit through a printed circuit board (Fig. 3, 300, Switch Card; Col. 10, Lines 51-54, 24 1.25 Gbps serial links, each link having separate transmit and receive lines, are connected to the switch fabric. In this embodiment, three switch fabric cards 300 are provided).

Regarding claim 7, Oelke teaches the connecting apparatus of claim 1. Oelke further teaches wherein one of the N interconnection units is connected directly to one of the M line processing units through a printed circuit board (Fig. 3, 310, Line Cards; Col. 10, Lines 46-48, Each line card 310 comprises, for example, 10 ingress and egress ports 311 coupling external application or I/O subsystems through optical or electrical connections 315).

Regarding claim 10, Oelke teaches the connecting apparatus of claim 1. Oelke further teaches wherein each of the N interconnection units is a planar printed circuit board (Figs. 2 & 3, Planar PCB Backplane; Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards).

Regarding claim 11, Oelke teaches a router (Fig. 2, Rack System for Routing data between Units; Col. 10, Lines 1-3, FIG. 2 shows a partial schematic perspective view on an upgradeable chassis for a switch fabric system according to the present invention) comprising: a connecting apparatus (Fig. 3, Connecting Apparatus); N interconnection units (Fig. 3, One Backplane); M line processing units (Fig. 3, 310, Line Processing Unit); and X switch processing units (Fig. 3, 301-302; Col. 10, Lines 55-56, Each switch fabric card provides two switch fabric chips 301 and 302 which can be configured in different modes), wherein each of the N interconnection units are connected to at least one switch processing unit of the X switch processing units (Fig. 3, Backplane coupled to Switch Chips via 16 Ports; Col. 10, Lines 59-62, the chip provides two independent 32-port switches and in a third mode it provides four independent 16-port switches), wherein at least one of the X switch processing units is connected to each interconnection unit of the N interconnection units (Fig. 3, Chip 301 coupled to Backplane), wherein each of the M line processing units is directly attached to exactly one respective interconnection unit of the N interconnection units (Fig. 3, Line Cards Coupled to Backplane; Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards), and wherein M is a positive integer indicating the number of line processing units and is greater than one (Fig. 3, Multiple Line Cards; Col. 10, Lines 46-48, Col. 10, Lines 42-45, Each line card 310 comprises, for example, 10 ingress and egress ports 311 coupling external application or I/O subsystems through optical or electrical connections 315), N is a positive integer indicating the number of interconnection units (Fig. 3, One Backplane), and X is a positive integer indicating the number of switch processing units, X being greater than or equal to N (Fig. 3, Switch chips are greater in number than backplane).

Regarding claim 12, Oelke teaches a connecting apparatus (Fig. 3, Connecting Apparatus) comprising: M interconnection units (Fig. 3, One Backplane); X line processing units (Fig. 3, 310, Line Processing Unit); and N switch processing units (Fig. 3, 301-302; Col. 10, Lines 55-56, Each switch fabric card provides two switch fabric chips 301 and 302 which can be configured in different modes), wherein each of the M interconnection unit units is connected to at least one X line processing unit of the X line processing unit units (Fig. 3, Line Cards Coupled to Backplane), wherein at least one of the X line processing units is connected to an interconnection unit of the M interconnection units (Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards), wherein each of the N switch processing units is connected to exactly one respective interconnection unit of the M interconnection units (Fig. 3, Backplane coupled to Switch Chips via 16 Ports; Col. 10, Lines 59-62, the chip provides two independent 32-port switches and in a third mode it provides four independent 16-port switches), and wherein M is a positive integer indicating the number of interconnection units (Fig. 3, One Backplane), X is a positive integer indicating the number of line processing units (Fig. 3, Multiple Line Cards; Col. 10, Lines 46-48, Col. 10, Lines 42-45, Each line card 310 comprises, for example, 10 ingress and egress ports 311 coupling external application or I/O subsystems through optical or electrical connections 315), N is a positive integer indicating the number of switch processing units and is greater than one (Fig. 3, Switch chips), and X is greater than or equal to M (Fig. 3, More Line Processing Cards than Backplane).

Regarding claim 13, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein one of the M interconnection units is detachably connected to one of the X line processing unit (Col. 9, Lines 55-58, if the necessary bandwidth is less than the maximum bandwidth, for example, when only a subset of line cards are installed, only one or two switch fabric cards can be implemented).

Regarding claim 14, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein one of the M interconnection units is detachably connected to one of the N switch processing units (Col. 10, Lines 65-67, With three switch fabric cards 300 implemented, a total of 24 16-port switches are available. Thus, every link of each line card 310 can be coupled with one link of the 24 16-port switches provided by the three fabric switch cards 300. If less switch fabric cards are implemented the respective ports remain unconnected; i.e. cards can be removed or added).  

Regarding claim 15, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein one of the M interconnection units comprises one of: a cable, an optical cable, a passive printed circuit board, or an active printed circuit board (Fig. 3, System; Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards).

Regarding claim 17, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein one of the M interconnection units is connected to one of the N switch processing units through a printed circuit board (Fig. 3, 300, Switch Card; Col. 10, Lines 51-54, 24 1.25 Gbps serial links, each link having separate transmit and receive lines, are connected to the switch fabric. In this embodiment, three switch fabric cards 300 are provided).

Regarding claim 18, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein one of the M interconnection units is connected directly to one of the X line processing units through a printed circuit board (Fig. 3, 310, Line Cards; Col. 10, Lines 46-48, Each line card 310 comprises, for example, 10 ingress and egress ports 311 coupling external application or I/O subsystems through optical or electrical connections 315).

Regarding claim 19, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein the connecting apparatus is part of a router (Fig. 2, Rack System for Routing Data between units; Col. 10, Lines 1-3, FIG. 2 shows a partial schematic perspective view on an upgradeable chassis for a switch fabric system according to the present invention). 

16.	Regarding claim 20, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein one of the M interconnection units is connected to one of the N switch processing units through a printed circuit board (Fig. 3, 300, Switch Card; Col. 10, Lines 51-54, 24 1.25 Gbps serial links, each link having separate transmit and receive lines, are connected to the switch fabric. In this embodiment, three switch fabric cards 300 are provided).

17.	Regarding claim 21, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein one of the M interconnection units is connected directly to one of the X line processing units through a printed circuit board (Fig. 3, 310, Line Cards; Col. 10, Lines 46-48, Each line card 310 comprises, for example, 10 ingress and egress ports 311 coupling external application or I/O subsystems through optical or electrical connections 315).

Regarding claim 24, Oelke teaches the connecting apparatus of claim 12. Oelke further teaches wherein each of the M interconnection units is a planar printed circuit board (Figs. 2 & 3, Planar PCB Backplane; Col. 10, Lines 42-45, FIG. 3 shows the interconnection as provided by a backplane between the line cards and the switch fabric cards within one chassis according to an exemplary embodiment of the present invention using a maximum of m/2=16 line cards).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8 & 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oelke (US 7,406,038) in view of Chamdani (US 7,110,394).

Regarding claim 8, Oelke teaches the connecting apparatus of claim 1. Oelke teaches wherein each of M and X is greater than or equal two (Fig. 3, Multiple Line cards and Switch Chips/Cards). Oelke does not teach wherein each of N is greater than or equal to two. 
Chamdani teaches wherein each of N (Fig. 4, 203, Backplanes), M (Fig. 4, 202, Line Cards), and X (Fig. 4, 204, Switch Cards) is greater than or equal two (Col. 3, Lines 49-54, FIG. 3 is a logical diagram illustrating a base rack 300 of the present invention. The base rack 300 includes one or more line cards 202 in communication with one or more switch cards 204 across a backplane 203, and one or more Service Processor Cards (SPC) 305 also in communication via backplane 203). 
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Chamdani and include a second backplane to the backplane system of Oelke, wherein each line card of Oelke is connected to exactly one of the two backplanes.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a cascading rack storage system that is faster and more efficient at switching data communications (See Chamdani: Col. 2, Lines 46-52).

Regarding claim 22, Oelke teaches the connecting apparatus of claim 12. Oelke teaches wherein each of X and N is greater than or equal two (Fig. 3, Multiple Line cards and Switch Chips/Cards). Oelke does not teach wherein each of M is greater than or equal to two. 
Chamdani teaches wherein each of M (Fig. 4, 203, Backplanes), X (Fig. 4, 202, Line Cards), and N (Fig. 4, 204, Switch Cards) is greater than or equal two (Col. 3, Lines 49-54, FIG. 3 is a logical diagram illustrating a base rack 300 of the present invention. The base rack 300 includes one or more line cards 202 in communication with one or more switch cards 204 across a backplane 203, and one or more Service Processor Cards (SPC) 305 also in communication via backplane 203). 
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Chamdani and include a second backplane to the backplane system of Oelke, wherein each line card of Oelke is connected to exactly one of the two backplanes.   
One of ordinary skill in the art would be motivated to make the modifications in order to create a cascading rack storage system that is faster and more efficient at switching data communications (See Chamdani: Col. 2, Lines 46-52).

Claims 5 & 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oelke (US 7,406,038) in view of Anderson (US 6,535,780).

Regarding claim 5, Oelke teaches the connecting apparatus of claim 4. Oelke does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Anderson teaches wherein the active printed circuit board comprises a relay component (Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Oelke.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Regarding claim 16, Oelke teaches the connecting apparatus of claim 15. Oelke does not explicitly teach wherein the active printed circuit board comprises a relay component. 
Anderson teaches wherein the active printed circuit board comprises a relay component (Col. 5, Lines 63-66, backplane module 16 includes a plurality of relay switch circuits, four relay switch circuits 30A through 30D, and a plurality of buffer circuits, four buffer circuits 32A through 32D).
It would have been obvious to one of ordinary skill in the art before the date of invention to have modified the connecting apparatus to incorporate the teachings of Anderson and include relay buffering circuits in the backplane PCB of Oelke.   
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility between the backplane and a diverse range of micro devices, thus increasing the number of devices that can be used in the system and improving the speed/throughput of data transfer in the system (See Anderson: Col. 3, Lines 46-58).

Allowable Subject Matter

Claims 9 & 23 are considered as comprising allowable subject matter and would be allowable upon submission and acceptance of a Terminal Disclaimer to overcome the double patenting rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 9 and 23, none of the references shown alone or in combination teaches wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the X switch processing units in a one-to-one ratio.

US Patent 7,274,696 discloses a high-speed router with multiple I/O switching cards coupled to a backplane. No mention of wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the X switch processing units in a one-to-one ratio is present. 

US PGPUB 2011/0002108 discloses multiple line processing units coupled to multiple interconnection units. No mention of wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the X switch processing units in a one-to-one ratio is present. 

US PGPUB 2012/0020373 discloses multiple line cards coupled to a line card coupled to a single interconnection unit. No mention of wherein: each of the N interconnection units comprises exactly M first connectors directly connected to M corresponding second connectors included in the X switch processing units in a one-to-one ratio is present. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184